DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 13 August 2022 have been acknowledged and entered. Applicant has amended claims 1 and 4. Claims 1-10 are pending.

Responses to Amendments and Arguments
The amendments and arguments filed 13 August 2022 have been entered. 
Applicant’s amendments and arguments filed 13 August 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive. However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Drbal et al. (US 2016/0018347 A1, hereinafter referred to as “Drbal”) in view of Hill et al. (US 2020/0057042 A1, hereinafter referred to as “Hill”) further in view of Matsiev et al. (US 2012/0065617 A1, hereinafter referred to as “Matsiev”). 
Regarding claim 1, Drbal teaches a device Fig. 21A, 2101) and a solution pad (Fig. 21A, 2105), said sample pad (Fig. 21A, 2101) adapted to collect a water sample and deliver the water sample to the solution pad (Fig. 21A, 2105) (para. [0232]: The septum 2101 and valve capping system allows for containment of dangerous fluids. The assembly can relieve the internal air pressure through the one-way valve 2103 caused by the reduced air volume during the addition of fluid into the assembly); a Solution Pod (Fig. 21A, 2105) placed at an inner portion of the Internal Chemical Pod Chamber, wherein the Solution Pod (Fig. 21A, 2105) is adapted to store a solution Fig. 21A, 2105) comprises a Solution Input Spout to deliver the solution to the solution pad (para. [0232]: The septum 2101 and valve capping system allows for containment of dangerous fluids. The assembly can relieve the internal air pressure through the one-way valve 2103 caused by the reduced air volume during the addition of fluid into the assembly); and a push-button attached with the Solution Input Spout adapted to release the solution at the solution pad from the Solution Input Spout of the Internal Chemical Pod Chamber (para. [0370]: this locking mechanism may or may not be necessary and if it is used can be overridden by a “release” button. Now the operator takes a sample of the mixture and injects it into the septum seal sensor element).

    PNG
    media_image1.png
    562
    1095
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 21A in the teaching of Drbal)
Drbal does not specifically teach detection of LEAD in water, a solution which is sensitive with said LEAD, and presence of said LEAD in said water is detected above a predetermined threshold, wherein the predetermined threshold is based on a minimum LEAD that is present in the water without affecting a user of the device.
Hill teaches that detection of LEAD in water and a solution which is sensitive with said LEAD ( para. [0026]: the sodium rhodizonate reacts almost instantly with any lead present in the water, whether in the form of soluble lead compounds such as lead carbonate and lead acetate or insoluble particles including elemental lead and lead chromate).  Further, Matsiev teaches that the predetermined threshold is based on a minimum page. 3, line 21-25: the threshold ranges can be predetermined, for example calculated based on various aspects of the system, such as size; types of metals making up the pipework, valves, and other components; types of inhibitors which are envisaged for use in the system; normal operating temperature, etc. In other cases, the system may be calibrated on installation, with the appropriate threshold ranges being determined on the fly; page 3, lines 30-31: For example, the processor receives determined values of dissolved oxygen concentration from a dissolved oxygen sensor. In one example, the dissolved oxygen values are above the threshold range).
Hill teaches that the sodium rhodizonate reacts almost instantly with any lead present in the water (para. [0026]).  Matsiev teaches that the threshold ranges can be predetermined, for example calculated based on various aspects of the system and the system may be calibrated on installation, with the appropriate threshold ranges being determined on the fly (page. 3, line 21-25).  Therefore, the predetermined threshold based on a minimum LEAD that is present in the water without affecting a user of the device would be an obvious variation of such methods.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Drval to have the above features in order to determine the threshold based on the minimum LEAD.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection of LEAD such as is described in Hill and the threshold such as is described in Matsiev into Drbal, in order to test water samples for lead or other toxic substances that can be used by anyone anywhere (Hill, para. [0006]) and provide further advice on maintaining water systems with predominant emphasis on water sampling and analysis (Matsiev, page 1, lines 28-20).
Regarding claim 2, Drbal in view of Hill and Matsiev teaches all the limitation of claim 1, in addition, Drbal teaches that said opening is centrally located on the upper end of said device (Figs. 21A and 21 B exhibit the opening).  
Regarding claim 4, Drbal in view of Hill and Matsiev teaches all the limitation of claim 1, in addition, Hill teaches that when the presence of LEAD in said water is above a predetermined threshold, then a POSITIVE result is obtained (para. [0028]: FIG. 2 shows visual indication of lead via membrane retention of lead rhodizonate indicator. As shown in the figure, the amount of lead in standard solutions is positively correlated with the intensity of coloration accumulated on the filter; para. [0035]: the computer-executable instructions on the central computer can allow a user to set a concentration threshold that triggers an alarm, text message, or other suitable notification to a user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the presence of LEAD in said water above the predetermined threshold such as is described in Hill into Drbal, in order to test water samples for lead or other toxic substances that can be used by anyone anywhere (para. [0006]).
Regarding claim 5, Drbal in view of Hill and Matsiev teaches all the limitation of claim 4, in addition, Hill teaches that an alarm is triggered when the POSITIVE result is obtained (para. [0035]: the computer-executable instructions on the central computer can allow a user to set a concentration threshold that triggers an alarm, text message, or other suitable notification to a user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alarm such as is described in Hill into the system of Drbal and Matsiev, in order to test water samples for lead or other toxic substances that can be used by anyone anywhere (para. [0006]).
Regarding claim 6, Drbal in view of Hill and Matsiev teaches all the limitation of claim 4, in addition, Drbal teaches that said Internal Chemical Pod Chamber is directly connected to a push-button (para. [0370]: this locking mechanism may or may not be necessary and if it is used can be overridden by a “release” button. Now the operator takes a sample of the mixture and injects it into the septum seal sensor element: Fig. 21A also exhibits that Internal Chemical Pod Chamber is directly connected to a push-button).  
Regarding claim 7, Drbal in view of Hill and Matsiev teaches all the limitation of claim 4, in addition, Hill teaches that said solution pad comprises a display portion; said display portion adapted to display a minus sign when the presence of said LEAD in the water sample is absent or below said predetermined threshold (para. [0032]: the mobile application can allow a user to semi-quantitatively estimate the lead concentration by comparison to color standards stored and displayed in the mobile application; para. [0035]: the computer-executable instructions can also allow for visual monitoring of lead concentrations reported in an area by way of a heat map or other suitable graphical format for display on the central computer's screen or graphical display, or allow for monitoring by display on a remote computing device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display such as is described in Hill into the system of Drbal and Matsiev, in order to test water samples for lead or other toxic substances that can be used by anyone anywhere (para. [0006]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drbal in view of Hill further in view of Matseiv further in view of Hu (US 2006/0205086 A1, hereinafter referred to as “Hu”).
Regarding claim 3, Drbal in view of Hill and Matsiev teaches all the limitation of claim 4. Drbal, Hill, and Matseiv do not specifically teach that said sample pad and said solution pad are in fluid communication.
However, Hu teaches that said sample pad and said solution pad are in fluid communication (para. [0018]: the sample injection means has an injection channel that is in fluid communication with the carrier. Additionally, the injection channel is in fluid communication with a sample delivery means, and wherein at least a portion of the sample received in the sample delivery means flows into the injection channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluid communication such as is described in Hu into the system of Drbal, Hill, and Matseiv, in order to allow devices to typically be hand-held and allow for the detection of analytes in specimens such as body fluids, environmental samples and the like (para. [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858